JUDGE LEWIS
delivered the opinion of the court.
The only question involved in this appeal by the Commonwealth is, whether a person who has been tried and convicted in this State of the crime of grand larceny, and never pardoned by the Governor, is a competent witness.
By section 5, chapter 107, volume 2, Revised Statutes, title “Witnesses,” it was provided as follows:
“Except where it is otherwise expressly provided, *58no person who has been or shall be convicted of felony anywhere within the United States, shall be competent as a witness in any case unless he has been pardoned; nor shall a person convicted of perjury, or subornation of perjury, be a competent witness, although pardoned.”
By section 4, article 8, chapter 27, title “Crimes and Punishments,” volume 1, Revised Statutes, it was provided, that any person convicted of the offense of perjury, false swearing or subornation of perjury, should ever afterward be disqualified from giving evidence in any judicial proceeding, or from being a witness in any case whatever.
But neither section 5, chapter 107, of the Revised Statutes, just quoted, nor anything equivalent to it, has been made a part of the General Statutes now in force, nor has it been by special act adopted. By section 8, article 8, chapter 29, General Statutes, it is, however, provided that if any person be convicted of perjury or false swearing, or subornation of perjury, he shall ever afterwards be disqualified from giving evidence in any judicial proceeding, or from being a witness in any case whatever.
The effect of the repeal of section 5, chapter 107, Revised Statutes, by the General Statutes, is necessarily to render all persons qualified to give evidence in judicial proceedings, and testify as witnesses, except those specially excluded by section 8, article 8, chapter 29, General Statutes; for there is no other law regulating the qualifications of persons to give evidence as witnesses except the General Statutes, *59and all who are not expressly inhibited thereby are qualified.
Wherefore, the judgment is reversed, and cause remanded for further proceedings consistent with this opinion.